On Rehearing.
PER CURIAM.
In his application for rehearing counsel for appellant insists that we erred in our conclusion that the lower court properly sustained the objection to the question propounded by appellant to one of his witnesses as to the “police officer’s general reputation in the community in which he lives for shooting a man without giving him a chance when arresting him.”
We adhere to our former conclusion on this point, and in addition to the cases cited in the original opinion in support of our conclusion we add the case of Singley v. State, 256 Ala. 56, 53 So.2d 729.
At appellant’s request we also set forth refused charge 2-A, which is as follows:
“The Court charges the jury that unless you are convinced beyond all reasonable doubt that the defendant struck officer Looney with a pistol with malice aforethought, intending to murder him, you cannot find the defendant guilty of assault with intent to murder.”
As to the propriety of the lower court in refusing this charge we adhere to our former ruling.
Counsel for appellant also states in his brief in support of the application for rehearing that the court erred in sustaining the State’s objection in the following instance, as shown by the record:
“Q. Mr. Looney, do you recall an occasion in 1948 when you ran into the car of this boy McGraw here?
A. I remember when he run into me.
“Q. State whether or not on that occasion you held a gun on him and made him pay you $5.00 for damages?
A. No.
“By Mr. Fowler: We object.
“By the Court: Sustain the objection.
“By Mr. Wallace: I except and expect the evidence to show he did.”
As shown by the above excerpt, nothing is presented to us for review. The objection came after the answer was made. In addition, had the objection been timely made, the court should have sustained an objecton to it, inasmuch as it called for *219particulars and details of the alleged former difficulty. Wright v. State, 252 Ala. 46, 39 So.2d 395.
Application denied.
BONE, J., recuses himself because not a member of the court when the case was originally argued.